J-S92014-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE MATTER OF: THE ADOPTION OF               IN THE SUPERIOR COURT OF
G.T.,                                                 PENNSYLVANIA

       Appellee



APPEAL OF: A.T., NATURAL FATHER

                                                     No. 941 WDA 2016


                      Appeal from the Decree May 27, 2016
                  In the Court of Common Pleas of Erie County
                  Orphans’ Court at No(s): 97 In Adoption 2015


BEFORE: SHOGAN, MOULTON, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                         FILED JANUARY 24, 2017

       Appellant, A.T. (“Father”), appeals from the decree entered on May 27,

2016, in the Erie County Court of Common Pleas that terminated his

parental rights to his minor son, G.T. (“Child”), born in March 2008.

Appellant’s counsel has filed a petition to withdraw representation and a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), which govern

withdrawal from representation on direct appeal.1 Appellant has not filed a

pro se response to counsel’s petition to withdraw. Following our review, we


*
    Retired Senior Judge assigned to the Superior Court.
1
   This Court extended the Anders principles to appeals involving the
termination of parental rights in In re V.E., 611 A.2d 1267, 1275 (Pa.
Super. 1992).
J-S92014-16


grant counsel’s petition to withdraw and affirm the decree terminating

Father’s parental rights.

      After the entry of the decree terminating Father’s parental rights on

May 27, 2016, Father filed a timely appeal.2       Contained within Father’s

notice of appeal was a statement of counsel’s intention to withdraw pursuant

to Anders v. California, 386 U.S. 738 (1967).3 See In the Interest of

J.T., 983 A.2d 771, 772 (Pa. Super. 2009) (applying Anders procedure and

Pa.R.A.P. 1925(c)(4) to appeals involving the termination of parental rights).

On September 2, 2016, counsel filed an Anders brief, and on September 6,

2016, counsel filed a petition to withdraw followed by an amended petition

on September 26, 2016.

      By letter dated July 13, 2016, the orphans’ court informed this Court

that it would not draft an opinion because counsel sought to withdraw.

Letter, 7/13/16.     Due to the permanency of an order involuntarily

terminating parental rights, and because the orphans’ court’s rationale for

termination under 23 Pa.C.S. § 2511(a)(1), (2), and (b) could not be




2
   Father’s notice of appeal was due by June 26, 2016, which fell on a
Sunday. Father’s notice, filed the next day on June 27, 2016, therefore was
timely filed. 1 Pa.C.S. § 1908 (when thirtieth day of appeal period falls on a
Saturday or Sunday, those days are excluded from computation).
3
    Anders sets forth the requirements for counsel to withdraw from
representation on direct appeal. See also Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).



                                    -2-
J-S92014-16


ascertained in the notes of testimony,4 we remanded to the orphans’ court

for a thorough opinion on December 16, 2016.5         The orphans’ court has

diligently and timely complied, and this matter is now ready for disposition.

       The orphans’ court explained the procedural history as follows:

              G.T. was born [i]n March [of] 2008. Amended Petition for
       Involuntary Termination of Parental Rights, 12/7/15, ¶3. On
       September 26, 2008, a custody order was entered in Crawford
       County, Pennsylvania, giving the mother and the Appellant
       shared [legal] custody of G.T. The mother retained primary
       physical custody of G.T. and the Appellant was granted periods
       of visitation with G.T. by the parties’ mutual consent. If the
       parties could make no such agreement, the order stated
       Appellant was entitled to visitation on Mondays and Wednesdays
       from one until four p.m., Thursdays from one until six p.m. and
       on Sunday from twelve noon until six p.m. each week. See
       Petitioner’s Exhibit A.

             On December 7, 2015, the mother filed a petition for
       involuntary termination of parental rights. Appellant received
       appointed counsel and a termination hearing was held on
       May 27, 2016.

            Appellant’s parental rights were terminated by Decree that
       same day.     Appellant filed a timely Notice of Appeal and
       Statement of Intent to File an Anders brief June 27, 2016.

Trial Court Opinion, 12/29/16, at 1–2.

       Before we address the questions raised on appeal, we first must

resolve appellate counsel’s request to withdraw.          Commonwealth v.

Cartrette,    83   A.3d   1030   (Pa.    Super.   2013)   (en   banc).    See

4
    N.T., 5/27/16, at 84–85.
5
   We note that the filing of a statement of intent to withdraw as counsel
pursuant to Anders and Pa.R.A.P.1925(c)(4) does not relieve the orphans’
court of its duty to provide the rationale for its decision under Pa.R.A.P.
1925(a)(2).


                                     -3-
J-S92014-16


Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005) (stating,

“When faced with a purported Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.”).

     There are procedural and briefing requirements imposed upon an

attorney who seeks to withdraw on appeal.        The procedural mandates are

that counsel must:

     1) petition the court for leave to withdraw stating that, after
     making a conscientious examination of the record, counsel has
     determined that the appeal would be frivolous; 2) furnish a copy
     of the brief to [his client]; and 3) advise [his client] that he or
     she has the right to retain private counsel or raise additional
     arguments that the [client] deems worthy of the court’s
     attention.

Cartrette, 83 A.3d at 1032 (citation omitted).

     In addition, our Supreme Court, in Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009), stated that an Anders brief must:

     (1) provide a summary of the procedural history and facts, with
     citations to the record;

     (2) refer to anything in the record that counsel believes arguably
     supports the appeal;

     (3) set forth counsel’s conclusion that the appeal is frivolous;
     and

     (4) state counsel’s reasons for concluding that the appeal is
     frivolous. Counsel should articulate the relevant facts of record,
     controlling case law, and/or statutes on point that have led to
     the conclusion that the appeal is frivolous.




                                    -4-
J-S92014-16


Santiago, 978 A.2d at 361.      The Supreme Court reaffirmed the principle

that indigents “generally have a right to counsel on a first appeal, [but] . . .

this right does not include the right to bring a frivolous appeal and,

concomitantly, does not include the right to counsel for bringing such an

appeal.” Santiago, 978 A.2d at 357 (citation omitted). The Court stated:

      In the Court’s view, this distinction gave meaning to the Court’s
      long-standing emphasis on an indigent appellant’s right to
      “advocacy.” . . . As the Court put it, “although an indigent whose
      appeal is frivolous has no right to have an advocate make his
      case to the appellate court, such an indigent does, in all cases,
      have the right to have an attorney, zealous for the indigent’s
      interests, evaluate his case and attempt to discern nonfrivolous
      arguments.”

Santiago, 978 A.2d at 357–358 (citation omitted).

      Father’s counsel has complied with the first prong of Santiago by

providing a summary of the procedural history and facts in the Anders brief.

She has complied with the second prong by referring to any evidence in the

record that she believes arguably supports the appeal.        Counsel also set

forth her conclusion that the appeal is frivolous and stated her reasons for

that conclusion, with appropriate support.         Moreover, counsel filed a

separate motion to withdraw as counsel, wherein she stated that she

examined the record and concluded that the appeal is frivolous.        Further,

counsel has attempted to identify and fully develop any issues in support of

Father’s appeal.    Additionally, counsel sent a letter to Father, and she

attached a copy of the letter to her motion.         Counsel states that she

informed Father that she has filed a motion to withdraw and an Anders


                                     -5-
J-S92014-16


brief, and she apprised Father of his rights in light of the motion to withdraw

as counsel. Thus, Father’s appellate counsel has satisfied the requirements

of Anders and Santiago.         We thus conclude that the procedural and

briefing requirements for withdrawal have been met.

      In the Anders brief, counsel presents the following issues for our

review:

          1. Whether the orphans’ court erred and/or abused its
             discretion when it concluded that sufficient grounds were
             estab[l]ished for termination pursuant to 23 Pa.C.S.A.
             §2511(a)(1)?

          2. Whether the orphans’ court erred and/or abused its
             discretion when it concluded that sufficient grounds were
             established for termination pursuant to 23 Pa.C.S.A.
             §2511(a)(2)?

          3. Whether the orphans’ court erred and/or abused its
             discretion when it concluded that termination of A.T.’s
             parental rights was in [C]hild’s best interests pursuant to
             23 Pa.C.S.A. §2511(B)?

Anders Brief at 4.

      We address whether the orphans’ court erred in granting the

termination petition because the evidence was insufficient to support the

termination.   In reviewing an appeal from an order terminating parental

rights, we adhere to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
      A.3d 1179, 1190 (Pa. 2010).           If the factual findings are


                                      -6-
J-S92014-16


     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. Id.; In re R.I.S.,
     614 Pa. 275, 36 A.3d 567, 572 (Pa. 2011) (plurality). As has
     been often stated, an abuse of discretion does not result merely
     because the reviewing court might have reached a different
     conclusion. Id.; see also Samuel-Bassett v. Kia Motors
     America, Inc., 613 Pa. 371, 455, 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, 575 Pa. 647, 838 A.2d 630, 634 (Pa.
     2003). Instead, a decision may be reversed for an abuse of
     discretion   only     upon      demonstration         of     manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 539 Pa. 161, 165, 650 A.2d 1064, 1066 (Pa. 1994).

In re I.E.P., 87 A.3d 340, 343–344 (Pa. Super. 2014) (quoting In re

Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012)).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that the “standard of clear and convincing evidence is

defined as testimony that is so ‘clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of


                                     -7-
J-S92014-16


the truth of the precise facts in issue.’” Id. (quoting In re J.L.C., 837 A.2d

1247, 1251 (Pa. Super. 2003)). Moreover, this Court may affirm the trial

court’s decision regarding the termination of parental rights with regard to

any one subsection of section 2511(a). In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc).

     The orphans’ court terminated Father’s parental rights pursuant to 23

Pa.C.S. § 2511(a)(1), (2), and (b).        Order, 5/27/16, at 1.       Section

2511(a)(1), (2), and (b) provide as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                    ***

     (b) Other considerations.--The court in terminating the rights of
     a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The
     rights of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant


                                    -8-
J-S92014-16


      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511. This Court has explained that the focus in terminating

parental rights under section 2511(a) is on the parent, but under section

2511(b), the focus is on the child. In re Adoption of C.L.G., 956 A.2d 999,

1008 (Pa. Super. 2008) (en banc).

      The orphans’ court has provided a thorough evaluation supporting

termination of Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1),

(2) and (b). We have reviewed the notes of testimony and conclude that the

orphans’ court’s findings and conclusions are supported by the testimony of

record, and we adopt the orphans’ court opinion as our own.6        Moreover,

after conducting an independent review of the record, we discern no non-

frivolous issues overlooked by counsel.     Accordingly, we grant counsel’s

motion to withdraw.

      Decree affirmed. Motion to withdraw as counsel granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



6
  The parties are directed to attach a copy of the orphans’ court’s opinion of
December 29, 2016, to any future filings in this matter.


                                     -9-
J-S92014-16


Date: 1/24/2017




                  - 10 -
                                                                                      Circulated 01/12/2017 03:22 PM




 G-T-                                                    IN THE COURT OF COMMON PLEAS
 JfN THE MATTER OF ·
 THE ADOPTION OF                                         OF ERIE COUNTY, PENNSYLVANIA
                                                         ORPHANS' COURT
                                                         DOCKET NO. 97 IN ADOPTION 2015

                                          1925{a} OPINION

          On May 27, 2016, a decree was entered terminating the parental rights of the natural

father,   AIII TIIII      (Appellant), to his minor child,   CIII T-(G.T.).        He filed a timely

Notice of Appeal and Statement of Intent to File an Anders Brief. A review of the record shows

the natural mother,   Kii Tll•••(mother),         met her burderi. in establishing grounds for

termination under 23 Pa. C.S.A. §251 l(a)(l), (a)(2), and (b). It is therefore respectfully

requested the Superior Court affirm the Decree.

                                          BACKGROUND

                                         Procedural History

          G.T. was born on March "2008. Amended Petition for Involuntary Termination of

Parental Rights, 12/7II 5,    13. On September   26, 2008, a custody order was entered in Crawford

County, Pennsylvania, giving the mother and the Appellant shared custody of G.T. The mother

retained primary physical custody of G. T. and the Appellant was granted periods of visitation

with G. T. by the parties' mutual consent. If the parties could make no such agreement, the order

stated Appellant was entitled to visitation on Mondays and Wednesdays from one until four p.m.,

Thursdays from one until six p.m. and on Sunday from twelve noon until six p.m. each week.

See Petitioner's Exhibit A.

          On December 7, 2015, the mother filed a petition for involuntary termination of parental

rights. Appellant received appointed counsel and a termination hearing was held on May 27,

2016.


                                                                            I L
                                                   1                        DEC 29 2016
                                                                       Regiiter of Wms ;
                                                                                                  ·•
         Appellant's parental rights were terminated by Decree that same day. Appellant filed a

 timely Noti¢e of Appeal and Statement oflntent to File en Anders brief June 27, 2016.

         The trial court submitted a letter notifying the Superior Court its intent to rest on the

 record, and of its intent not to submit a 1925(a) Opinion. By Judgment Order dated December

 16, 2016, the Superior Court remanded this matter to the orphans'/trial court for the preparation
           l      ~·    ,i                                    l '.,      ,
 of a 1925(a) opinion within thirty (30) days.

                                                      Facts
                        .. •   ·l     '
        The testimony at the termination hearing revealed the following:

        Shortly after G.T. was born, Appellant and mother obtained a formal custody order in

 Crawford County, Pennsylvania. At that time, mother and Appellant were not living together.

 Mother characterized Appellant's involvement with G.T. as "very sporadic." Involuntary


                                    ..
 Termination Proceedings Transcript, 5/27/16, p. 5-6.

        After the custody order was entered, mother still characterized Appellant's involvement

as "sporadic." She described instances in which Appellant cancelled his visits and would

become upset about having to· come to her home to visit the child. Nevertheless, Appellant

visited mother's home for the better part of the first year of the child's life. Involuntary

Termination Proceedings Transcript, 5/27/16, p. 7.

       In 2009, mother testified Appellant still remained sporadically involved in the child's life.

She stated Appellant saw the child about two times a month. During some of these visits,

Appellant took G.T. to his mother's home, or, would remain at her home with the child.

Appellant attended G.T. 's preschool graduation. As of 2009, Appellant had a good, working

relationship with the mother, which continued for some time. Involuntary Termination

Proceedings Transcript, 5/27116, p. 7-8.


                                                  2
        Mother testified that in 2013 her working relationship with Appellant deteriorated.

 Mother learned Appellant became involved with the criminal justice system and was criminally

 charged. She also learned Appellant struggled with drug addiction. After these events,

 Appellant did not have contact with mother and G.T. for a period of at least eight months, even

 though Appellant lived down the street from mother and child. Involuntary Termination

 Proceedings Transcript, 5/27/16, p. 8. Eventually, mother learned Appellant was arrested in

 Tennessee, and was being extradited back to Pennsylvania. Involuntary Termination

Proceedings Transcript, 5/27/16, p. 9.

        Appellant was released from the Crawford County Jail around Thanksgiving or

Christmas, 2014. At that time, mother and her new husband invited Appellant to their home in

an attempt to work on Appellant's relationship with the child and "promote him to be a good

father." Involuntary Termination Proceedings Transcript, 5/27/16, p. 9.

        Communication between mother and Appellant further deteriorated in March, 2015.

Appellant attended a birthday party mother and her husband gave G.T., but did not bring a

present for the child. The next month, Appellant contacted the mother asking to spend time with

G.T. over Easter. However, G.T. told Appellant he would rather go to Florida to see his

grandmother with the rest of the family. Mother testified she heard Appellant screaming at the

child through the phone, saying "I don't care that you want to go see your grandma, you're

coming to my house whether you like it or not." Involuntary Termination Proceedings

Transcript, 5/27/16, p. 10-11. Mother testified G.T. became so upset he started "bawling."

Involuntary Termination Proceedings Transcript, 5/27/16, p. 17. When mother took the phone

away from the child, Appellant continued to yell at her, until mother's husband took the phone

from her. Involuntary Termination Proceedings Transcript, 5/2 7I16, p. 17-18, 3 3.


                                                3
         Since the argument at Easter, 2015, Appellant did not contact mother or attempt to

 exercise any rights under the existing custody order until September, 2015, when he sent a text

 message to mother asking why he hadn't seen his son. Around this time, mother's attorney

 served Appellant with a post-adoption ' letter, indicating mother wished to move forward with

 termination of Appellant's parental rights. Involuntary Termination Proceedings Transcript,

 5/27/16, p. 11-12.

         After April, 2015, Appellant did not contact the child at any holiday. The child continued ·    I
                                                                                                         L;

 to do well in school and in his extracurricular sports activities. Appellant did not attend any of

 the child's school or sports activities for at least two years, and did not at any time inquire as to

the child's progress in school. Involuntary Termination Proceedings Transcript, 5/27/16, p. 13.

He never appeared for a parent/teacher conference or the child's medical appointments.

Involuntary Termination Proceedings Transcript, 5/27/16, p. 22.

        Prior to April, 2015, mother and husband picked up Appellant and transported him to one

of the child's football games, but Appellant made no effort to continue his involvement on his

own. Involuntary Termination Proceedings Transcript, 5/27/16, p. 22.

        Mother denied telling Appellant at any time to stay away from the child or otherwise

prohibit contact between Appellant and child. Involuntary Termination Proceedings Transcript,

5/27/16, p. 17, 78. Mother also testified her phone number stayed the same, she updated the

Appellant with new addresses when relevant, and did not receive any cards, presents, or

information from any family member Appellant tried to contact her. Involuntary Termination

Proceedings Transcript, 5/27116, p. 16-17, 20. At no time did mother file anything in Crawford

County to modify the standing custody order. Involuntary Termination Proceedings Transcript,

5/27/16, p. 80.


                                                  4
         Mother described the ways in which Appellant's minimal contact and incarceration took

 a great emotional toll on G.T. Mother testified to an instance in which someone on the child's

 school bus told G.T. his father was in jail. Mother stated G.T. understood what it meant to be in

 prison and had a lot of anxiety about it. G. T. currently sees a doctor every three months for

 medication and was in individual therapy twice a week at one point. Involuntary Termination

 Proceedings Transcript, 5/27/16, p. 24-26. Appellant never participated in or inquired as to

 G.T. 's progress in therapy. Involuntary Termination Proceedings transcript, 5/27/16,p. 28.

        The child frequently asks when mother's husband will become his father and when his

 last name will be the same as his. Involuntary Termination Proceedings Transcript, 5/27/16, p.

 83.

        Appellant's testimony did little to support his belief his parental rights to the child should

not be terminated. At the time of the hearing, Appellant was incarcerated in the Erie County

Prison on charges of Possession With Intent to Deliver heroin, a theft offense, and endangering

the welfare of a child. Involuntary Termination Proceedings Transcript, 5/27/16, p. 47. He knew

a custody order was in place to allow him regular visitation with his son since 2008, yet never

exercised his right to enforce the order, despite his assertions mother kept him from seeing the

child. Involuntary Termination Proceedings Transcript, 5/27/16, p. 40, 45. Though Appellant

denied an ongoing problem with drug addiction, he admitted being ordered into drug and alcohol

treatment in conjunction with a prior conviction. Involuntary Termination Proceedings

Transcript, 5/27/16, p. 49-50. Most recently, Appellant attended treatment for drug addiction,

but did not do so until after the termination petition was filed in December, 2015. Involuntary

Termination Proceedings Transcript, 5/27/16, p. 76-77.




                                                 5
         Appellant admitted he had no contact with the child since April, 2015, and blamed this on

 the mother telling him a court order existed prohibiting him from seeing the child. Involuntary

 Termination Proceedings Transcript, 5/27/16, p. 53-54. However, mother never prevented

 Appellant from attending the child's sporting events, asking about his progress in school, or

 further inquiring as to the child's health and well-being, as Appellant insisted he participated in

 over the years. Involuntary Termination Proceedings Transcript, 5/27/16, p. 57, 69-70. Even

when he did see the child, it was only two or three weekends and an occasional Wednesday per

month at best. Involuntary Termination Proceedings Transcript, 5/27/16, p. 64.

        Appellant testified he tried to keep in contact with mother to see G.T., but mother

refused. However, Appellant never returned to Crawford County, or petitioned for custody

and/or modification in any other court in Pennsylvania, though he already had knowledge of the

custody process. Involuntary Termination Proceedings Transcript, 5/27/16, p. 72.

        At the close of testimony, a finding was made on the record determining the mother's

testimony was more credible than the Appellant's.    An order was entered terminating Appellant's

parental rights under 23 Pa.C.S.A. §2511 (a)(l), (a)(2), and (b). This timely appeal followed.

                                       ISSUE PRESENTED

       After review of the record, the only issue of possible arguable merit that could be raised

on appeal is one challenging the sufficiency of the evidence supporting the trial court's findings

under subsections (a)(l), (a)(2), and (b).

                                    STANDARD OF REVIEW

       In reviewing an appeal from an order terminating parental rights,

               Appellate courts must apply an abuse of discretion standard when considering a
               trial court's determination of a petition for parental rights. [The] standard of
               review requires an appellate court to accept the findings of fact and credibility



                                                6
                    determinations of the trial court if they are supported by the record. In re: R.JT.,
                    608 Pa. 9, 9 A.3d 1179, 1190 (2010).

                    If the factual findings are supported, appellate courts review to determine if the
                    trial court made an error of law or abused its discretion. Id An abuse of
                    discretion does not result merely because the reviewing court might have reached
                    a different conclusion. Id Instead, a decision may be reversed for an abuse of
                    discretion only upon determination of manifestunreasonableness, partiality,
                    prejudice, bias, or ill-will.
                                              DISCUSSION

         In a termination of parental rights hearing, the initial focus is on the conduct of the

 parent. The party moving for termination must "prove by clear and convincing evidence that the

 parent's conduct satisfies the statutory grounds for termination delineated in Section 251 l(a)."

 In re L.M, 923 A.2d 505, 511 (Pa. Super. 2007). Once these statutory grounds-exist, the court

 may analyze whether it is in the best interests of the child for parental rights to be terminated. Id

        One major aspect of this analysis includes the "nature and status of the emotional bond

between parent and child, with close attention paid to the effect on the child of permanently

severing any such bond." Id The Superior Court may affirm the trial court's decision regarding

the termination of parental rights with regard to any one subsection of23 Pa.C.S.A. §251 l(a). In

re B.L. W, 843 A.2d 380, 384 (Pa: Super. 2004)(en bane), app. den. 863 A.2d 1141 (2004).

        Preserving Appellant's parental rights is not an acceptable option in this case. "Parental

duty requires that the parent act affirmatively with good faith interest and effort, and not yield to

every problem, in order to maintain the parent-child relationship to the best of his or her ability,

even in difficult circumstances." In re B.NM, 85 6 A.2d 847, 855 (Pa. Super. 2004). "A parent

must utilize all available resources to preserve the parental relationship, and must exercise

reasonable firmness in resisting obstacles placed in the path of maintaining the parent-child

relationship." Id




                                                    7
         While Appellant was somewhat involved in the child's life shortly after his birth, the

 mother's credible testimony indicated Appellant never had more than sporadic contact with the

 child and failed to perform any meaningful parental duties on the child's behalf. Despite

 Appellant's assertions mother kept the child from him, it was clear to the trial court the mother

 made every effort to keep the Appellant in the child's life, even inviting him to dinner at her

 home and providing transportation for him to and from the child's sporting events. Involuntary

 Termination Proceedings Transcript, May 27, 2016, p. 9, 22.

        Despite mother's assistance, Appellant had no steady, meaningful presence in the child's

 life. Though a custody order was entered in 2008 giving Appellant regular visitation with the

child, Appellant did not see the child more than a few times per month at best, and never

petitioned for modification or enforcement of the order despite his claims mother withheld the

child from him. He did not regularly attend medical appointments or school conferences for the

child, nor did he regularly send gifts, cards, or letters to the child for holidays or his birthday.

Mother testified the last time Appellant had contact with the child was in March, 2015, over one

year before the termination proceedings. Involuntary Termination Proceedings Transcript, May

27, 2016, p. 5, 7-8, 13, 22, 28, 53-54, 84-85.

       Furthermore, the child has significant issues with anxiety, which stem from the

Appellant's minimal presence in his life and frequent incarceration. The child, at one point, was

involved with therapy to address these issues. Involuntary Termination Proceedings Transcript,

5/27116, p. 24-26. The testimony indicated the child is bonded with mother and her husband and

is looking forward to the day when mother's husband can finally become his "father."

Involuntary Termination Proceedings Transcript, 5/27/16, p. 83.




                                                  8
          Appellant's testimony did little to support the position his parental rights should not be

terminated. He offered no explanation as to why he did not file for custody modification or

contempt in any court in Pennsylvania if he felt mother was keeping the child from him, nor

could he offer a credible explanation as to why he did not have contact with the child for at least

a year leading up to the termination hearing. Appellant's incarceration on new charges

demonstrated his inability or refusal to conform his conduct the requirements of the law and

provide for his child's needs. Involuntary Termination Proceedings Transcript, 5/27/16, p. 40,

45, 47.

                                                    CONCLUSION

          Appellant demonstrated his unwillingness to put forth effort in maintaining a relationship

with his child. He barely exercised his rights under the current custody order, or failed to spend

time with the child at all, to the child's detriment. Appellant's involvement with the criminal

justice system is additional evidence of his settled purpose to relinquish his parental rights.

Given the lack of bond Appellant and child share, it is in the child's best interests Appellant's

rights be terminated. It is respectfully requested the Superior Court affirm the decree terminating

the Appellant's parental rights to the children.
                                       .                          .                    (-      ......
                                                     ~ l}1 f::l_-..day o f f1:;..,.,._._.
                                                                                   ]t> .{ ,: /VY!       !,,l,_ t/-1....
                                    D ated thi   sf..,.(                                                                             201 ~~)
                                                                                                              1
                                                                                              • , .•. , •.. ,-




                                                            BY THE COURT:

                                                                        1~1l~il(l1l           L-s.&l
                                                                         ,;1:j&ti ti.lr!Jft!fJtrz/i!llf/Jl0tr:#'
                                                            ___
                                                                       1l, ......;;"-;....C$            '<1               ?,.,_,f'             J.
                                                            ROBERT A. SAMBROAH{ JR.


cc:       Patrick Kelley, Esquire
          2503 West 26th Street
          Erie, PA 16506




                                                                  9